


110 HCON 256 IH: Honoring Theodor Criveanu for being named

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 256
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Hastings of
			 Florida (for himself, Mr. Burton of
			 Indiana, Ms. Linda T. Sánchez of
			 California, Mr. Smith of New
			 Jersey, Mr. Grijalva,
			 Mr. Linder,
			 Mr. Kirk, Mr. McGovern, Mr.
			 Gonzalez, and Mr. Wexler)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Honoring Theodor Criveanu for being named
		  by Yad Vashem, the Holocaust Martyrs’ and Heroes’ Remembrance Authority, as
		  Righteous Among the Nations for his heroic efforts to save Romanian Jews during
		  the Holocaust.
	
	
		Whereas 6,000,000 European Jews and other targeted groups
			 were killed by German Nazis and their collaborators during World War II;
		Whereas approximately 60,000 Jews were murdered in
			 Bessarabia, Romania and Bukovina, Romania by Romanian and German military
			 units, assisted by the local police and residents, and the Jews remaining in
			 those towns were forced over the river to the Transnistria region, where
			 approximately 120,000 Jews perished;
		Whereas according to the Elie Wiesel Commission that
			 submitted its report to the President of Romania in 2004, it is estimated that
			 between 280,000 and 380,000 Jews were murdered by the Romanians during the
			 Holocaust;
		Whereas Theodor Criveanu, a lawyer from Brashov, Romania,
			 served as a reserve officer in the Romanian military and was assigned the tasks
			 of presenting military authorities with a list of Jews who would be required to
			 work in the ghetto, instead of being deported to Transnistria, and issuing work
			 permits to individuals on that list;
		Whereas Theodor Criveanu defied Nazi orders and secretly
			 issued work permits in numbers that exceeded the work permit quota, and to Jews
			 who were not essential to the workforce, disregarding the dangerous risk such
			 actions posed to his own life;
		Whereas the work permits illegally issued by Theodor
			 Criveanu served as a passport to life for many Romanian Jews;
		Whereas Theodor Criveanu married Malvina Hefter, the
			 daughter of one of the Jews he saved, and in 1945, they had a son, Ze’ev
			 (Willie) Criveanu;
		Whereas in 1988, Theodor Criveanu passed away in
			 Romania;
		Whereas in 1963, Yad Vashem, the Holocaust Martyrs' and
			 Heroes' Remembrance Authority, initiated a worldwide project to grant the title
			 of Righteous Among the Nations to individuals who were not Jewish and who
			 risked their lives to rescue and protect Jews during the Holocaust;
		Whereas more than 21,000 gentiles, including 53 Romanians,
			 have been honored as Righteous Among the Nations;
		Whereas on August 8, 2007, Yad Vashem, the Holocaust
			 Martyrs' and Heroes' Remembrance Authority, named Theodore Criveanu as
			 Righteous Among the Nations, posthumously honoring him for his courageous work
			 to block the deportation of Romanian Jews to Nazi death camps;
		Whereas at the ceremony to name Theodor Criveanu as
			 Righteous Among the Nations, his son, Willie Criveanu, stated My
			 father’s life was based on justness, correctness. He was a great humanitarian,
			 that was his nature … . He was a gift from God for my mother’s family and to so
			 many more;
		Whereas the Holocaust is the greatest tragedy of the
			 Jewish people and the most extreme act of anti-Semitism in history;
		Whereas some individuals still seek to deny the greatest
			 tragedy of the Jewish people, demonstrating the need for the 2,000-year old
			 fight against anti-Semitism to continue;
		Whereas there has been a reemergence of anti-Semitism in
			 recent years around the globe, and hate speech, neo-Nazi activities, and
			 targeted violence against Jews and their institutions are becoming increasingly
			 commonplace; and
		Whereas Theodor Criveanu and other righteous gentiles
			 deserve recognition and honor for their selfless acts to save innocent lives:
			 Now, therefore, be it
		
	
		That Congress—
			(1)honors and memorializes Theodor Criveanu
			 for his compassion and brave efforts to rescue innocent people who were being
			 persecuted, and for being named by Yad Vashem, the Holocaust Martyrs' and
			 Heroes' Remembrance Authority, as Righteous Among the Nations for his heroic
			 efforts to save Romanian Jews during the Holocaust; and
			(2)promotes education
			 to further the understanding and preservation of the legacy of the rescue acts
			 of the righteous gentiles who risked their lives to save innocent Jews, with
			 hopes that, by remembering and revering their heroic acts, future generations
			 will be inspired by their deeds.
			
